Citation Nr: 1722515	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-11 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement service connection for residuals of traumatic brain injury (TBI), to include headaches.

2.  Entitlement to service connection for alcohol abuse disorder, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to PTSD.

4.  Entitlement to a rating in excess of 10 percent for left thigh and left foot pruritic fungus.

5.  Entitlement to a higher initial rating for posttraumatic stress disorder, currently assigned a 70 percent evaluation.

6.  Entitlement to a disability rating in excess of 20 percent for residuals of a right buttock shell fragment wound (SFW) with retained foreign body.

7.  Entitlement to a compensable disability rating for residuals of a right frontal scalp shell fragment wound, noncompensable prior to June 15, 2016 and 10 percent thereafter.  

8.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was most recently before the Board in December 2014, it was remanded for further development.  It is now before the Board for further appellate action.

As the RO granted entitlement to TDIU in an August 2016 decision, this issue is no longer before the Board.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Here, the issue of a higher evaluation for left thigh and left foot pruritic fungus may be affected by the above decision.  Therefore, the Board will stay action on this matter.

The issues of entitlement to service connection for TBI to include headaches, entitlement to service connection for ED and entitlement to a rating in excess of 30 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence is against the finding that an alcohol abuse disorder existed during the appeal period; and the evidence is against the finding that it is related to his military service or his service-connected PTSD.

2.  Throughout the appeal period, the Veteran's right buttock shell fragment wound with retained foreign body is manifested by pain with bending, lifting and prolonged weight bearing activities and no atrophy of the gluteal muscle.

3.  Throughout the appeal period, the Veteran's right buttock SFW is manifested by a tender, linear, and stable scar measuring 6 centimeters.  

4.  Throughout the appeal period, the disability characterized as a right frontal scalp shell fragment wound scar is painful but not disfiguring or unstable or adherent to underlying tissue.   

5.  Throughout the appeal period, 2013, the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas due to difficulty falling and staying asleep, irritability or outburst of anger with periods of violence, difficulty with concentration, hypervigilance, and exaggerated startle response.  Symptoms associated with total occupational and social impairment has not been shown during this time.  


CONCLUSIONS OF LAW

1.  An alcohol abuse disorder was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a rating in excess of 20 percent for residuals of an SFW of the left buttock have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5317 (2016).

3.  The criteria for an evaluation of 10 percent rating, but no higher, for a painful scar due to SFW of the right buttock have been met.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118 Diagnostic Code 7804 (2016).

4.  The criteria for a 10 percent rating, but not higher, for a scar of the right frontal scalp shell fragment wound have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805, 7819 (2016).

5.  Throughout the appeal period, the criteria for a rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA's duty to notify was satisfied by letters dated in April 2011, September 2009 and May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA) and VA.  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment records, VA treatment records and private treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

B.  Entitlement to service connection for an alcohol abuse disorder, to include as secondary to PTSD.

The Board finds that service connection is not warranted for an alcohol abuse disorder.  The Veteran alleges that he currently experiences alcohol abuse which he opines is due to his service-connected PTSD.  His claim was received in March 2011.  

As for direct service connection, service treatment records do not show evidence of alcohol abuse.  There is also little medical evidence showing a current diagnosis for alcohol abuse and no opinion linking any alcohol abuse disorder to service.

A September 2009 treatment record noted the use of cannabis and alcohol use to modulate distress.  The Veteran reported two beers per day and 5 to 6 on the weekends.  The examiner listed the diagnoses as PTSD, pain disorder, history of successive concussions while on active duty, cannabis use and alcohol abuse/misuse for emotional coping.  Subsequent psychiatric evaluation conducted that year provided Axis I diagnoses as only PTSD and depressive disorder.  See VA treatment records dated in September 2009, October 2009, November 2009, and December 2009.  A January 2010 VA treatment records lists alcohol abuse/misuse as a diagnosis.  During that treatment, the Veteran reported having 2 drinks per day (1 ounce of vodka in each beverage).  In July 2010, the Veteran denied alcohol or drug use.

The report of a December 2010 VA examination includes the annotation that the Veteran used to drink in the past to induce sleep.  The report also includes the statement that the Veteran used to self-medicate with alcohol in the past in a binge fashion related to PTSD.  Additionally, a VA treatment record dated in March 2011 reveals that the Veteran used alcohol for emotional coping.  A July 2011 examiner noted that the Veteran had a possible alcohol abuse condition and that he would use alcohol to assist him with insomnia and anxiety symptoms.  Despite this, the examiner concluded that the Veteran did not currently manifest a diagnosis of alcohol dependence or abuse.  A July 2011 VA examiner also went on to provide an opinion that it may be reasonably concluded that it is not at least as likely as not that the Veteran has any current diagnosis of alcohol dependence and that any past alcohol abuse was not clearly medically related to his PTSD condition.  An examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  

A July 2012 VA clinical record indicates that the Veteran did not have any abuse issues with alcohol.  

Alcohol abuse screens conducted in December 2011, September 2012, September 2013 and June 2014 were positive.  Screens conducted in February 2015 and November 2015 were negative.  In February 2016 a record was annotated with a statement that the Veteran did not have any pathological alcohol use.  

During the November 2015 private psychiatric examination, the psychologist noted that the Veteran drank alcohol several time a week.  Despite this, the examiner failed to diagnose the Veteran with an alcohol disorder.  The examiner instead diagnosed the Veteran with PTSD, adjustment disorder with mixed anxiety and depressed mood that was combat related.

The Board finds that although there have been some positive screenings for alcohol abuse noted in VA treatment records and some treatment records that note alcohol abuse as a diagnosis, the record overwhelmingly shows that the Veteran does not have diagnoses of an alcohol abuse disorder. 

Furthermore, there is no medical evidence linking the Veteran's alcohol abuse disorder to the Veteran's military service during the appeal period.  The medical records reference a possible problem with alcohol abuse in the past but no health care professional is on record at any time during the appeal period indicates that the Veteran was diagnosed with alcohol abuse disorder due to his PTSD.  

The Board acknowledges that Veteran's contentions that he has an alcohol abuse disorder, and it is related to his PTSD.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's statements that he has an alcohol abuse disorder and that it is related to PTSD, is a statement regarding a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Even if the Veteran were competent to testify that he has an alcohol abuse disorder or that it is due to his PTSD diagnosis, the probative value of his general lay assertions are of lesser probative value than the reasoned opinion of the trained private psychologist and VA examiners who conducted examinations of the Veteran and found no diagnosis for an alcohol abuse disorder.

In conclusion, the Board finds after careful review of the entire record that the weight of the competent and credible evidence is against the claim of service connection for acne.  Accordingly, the claim must be denied.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

A.  Entitlement to a disability rating in excess of 20 percent for residuals of a right buttock shell fragment wound with retained foreign body and scar.

The Veteran was injured during service from a grenade explosion.  The RO granted service-connected for residuals of shell fragment wound of the right buttock with retained foreign body effective December 1969.  The Veteran has applied for a higher evaluation.

During the April 2010 VA examination, the Veteran reported that he had lost 35 to 40 days of work in the past year due to buttock pain.  A peripheral nerve examination was not conducted as the examiner found that it was not applicable.  The Veteran reported that the pain in his buttocks worsened with prolonged sitting or walking.  The service treatment records document that debridement of the right buttocks wound was performed during service but the wound was not through and through.  There was no infection before healing.  There was no bone, nerve, fascular or tension injuries.  The Veteran reported pain and flare-ups daily for two to four hours.  The examination report revealed that there was no residual nerve damage, tendon damage or bone damage.  There was no muscle herniation or loss of deep fascia or muscle substance.  No joint was limited by the injury.  The Veteran noted that he owned a private business and was employed fulltime.  The Veteran reported significant effect on his general occupation due to pain.  The examiner opined the Veteran would have moderate ability to do chores and shopping but he was being severely limited in terms of exercise, sports, and recreation.  There was no impact on travel, feeding, bathing, dressing, toileting and grooming.  

In a July 2009 statement, the Veteran reported that his buttock disability causes him discomfort when he sits for any period of time.  It is also tender to touch.

A November 2009 examination noted that the Veteran has problems with walking and standing with the right buttocks scar.

A June 2016 VA examination included a diagnosis of residuals of a right buttock shell fragment wound.  The examiner observed that the Veteran's pain was as likely as not due to the gunshot wound.  The Veteran had a penetrating muscle injury.  The Veteran reported that he was injured from a grenade explosion.  He is currently complaining of pain in buttocks worsening by prolonged sitting and walking which worsened after recent MRI.  The injury at issue involves the pelvic girdle muscles including the gluteus maximus, gluteus medius, and gluteus minimus on the right.  The examiner explained that there was not severe damage to this muscle group and the Veteran could rise from a seated position or maintain postural stability without assistance.  The Veteran had fatigue and pain on the left muscle group.  All muscle strength testing was normal.  There was no muscle atrophy.  The Veteran used a cane regularly and a walker constantly.  The examiner noted that the Veteran's injury impacted his ability to work in that he has pain with rotation of motion which is worse with bending, lifting, and with prolonged weight bearing activities.

The Veteran was afforded a VA examination for his scars in June 2016.  The Veteran has a scar on the right buttock due to shell fragment wound.  It is a painful scar.  There is no frequent loss of covering of skin over the scar.  The scar is not painful and unstable, and it is not due to burns.  It is a linear scar that measures 6 centimeters.  The scar does not result in limitation of function or impact his ability to work.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of facial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  Moderate muscle disability is found where there has been a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.  With severe muscle disability, there is evidence of wide damage to muscle groups in the missile track.  There must be indications on palpation of loss of deep fascia or muscle substance, or soft, flabby muscles in the wound area.  There must be severe impairment of function, that is, strength, endurance and coordination, of the involved muscle group.  In addition, 
 X-ray evidence of minute multiple scattered foreign bodies, or visible evidence of atrophy, may indicate a severe muscle disability.  38 C.F.R. § 4.56 (2016). 

The Veteran's SFW of the right buttock is evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5317 for injuries to Muscle Group XVII (pelvic girdle group).  The functions of this muscle group are extension of the hip, abduction of the thigh, elevation of opposite side of the pelvis, tension of fascia lata and iliotibial (Maissat's) band, acting with XIV in postural support of body steadying pelvis upon the head of the femur and condyles of the femur on the tibia.  The muscles involved include the gluteus maximus, gluteus medius, and gluteus minimus.  Under Diagnostic Code 5317, a slight injury warrants a noncompensable (zero percent) rating, a moderate injury warrants a 20 percent rating, a moderately severe injury is rated as 40 percent disabling, and a severe injury is evaluated as 50 percent disabling. 

The Veteran's rating of 20 percent for SFW of the right buttock has been in effect since 1969 which is over 20 years.  Therefore, in absence of a showing that the rating was based on fraud, this rating cannot be reduced.  38 C.F.R. § 3.951(b);  see Murray v. Shinseki, 24 Vet. App. 420 (2011).  There is no evidence that this original rating was based on fraud, therefore, this rating cannot be reduced.  The question becomes whether a higher evaluation is warranted.

On review of the evidence pertaining to this claim, the Board finds that the currently assigned 20 percent evaluation for the SFW to the left buttock is appropriate.  The current evaluation contemplates moderate injury to the muscle group involved, which requires evidence indicating some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  A higher, 40 percent evaluation requires evidence of moderately severe muscle injury, with loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and positive evidence of impairment on strength and endurance testing. 

In this case, the record reflects that there is no indication of wide damage to muscle groups in the missile track, nor is there indication of loss of deep fascia or muscle substance on palpation.  See April 2010 examination.  There was no muscle atrophy or muscle herniation.  The Veteran did report pain worsened after prolonged sitting or walking.  Despite this, muscle strength testing was normal.  Accordingly, the Board concludes that a rating in excess of 20 percent is not warranted under Diagnostic Code 5317.  

As noted above, the Veteran reported a painful (tender) scar.  The Veteran is not currently receiving a separate evaluation for his scar on the right buttock.  

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in July 2009, the revised criteria apply.

Diagnostic Code 7800 is not applicable as it pertains to burn scars, and other scars or disfigurement of the head, face or neck. Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear and at least 6 square inches (39 sq. cm.).  While the scar was reported to be diagonal, it was not assessed as deep and nonlinear on examination in September 2011.  Diagnostic Code 7802 provides a 10 percent rating for a burn scar, or scar due to other causes, not of the head, face, or neck that is superficial and nonlinear and at least 144 square inches (929 sq. cm.) or greater.  There is no indication in the record that the Veteran's scar is 144 square inches or greater. On examination, the Veteran's scar was assessed as 5 cm. 

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118 .

Having reviewed the evidence pertaining to this claim, the Board concludes that a 10 percent rating for the scar on the right buttock is warranted.  The Veteran reported that his scar on the right buttocks is painful (tender).  Although the June 2016 examiner noted that upon examination, the scar was not painful or unstable, the Board will resolve all doubt in the Veteran's favor and find that the Veteran's scar is painful warranting a 10 percent rating.  Although the Veteran reports pain following prolonged sitting and walking-this appears to be due to muscle injury and not the scar.  Therefore, the Board does not find any functional limitation associated with the scar.  

B.  Entitlement to a compensable disability rating residuals of a right frontal scalp shell fragment wound.

The Veteran's right frontal scalp shell fragment wound is evaluated as noncompensable prior June 15, 2016 and 10 percent disabling thereafter under Diagnostic Codes 7800 and 7804.    

The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in July 2009, the revised criteria apply.

Diagnostic Code 7800 pertains to burn scars, other scars, and other disfigurement of the head, face, and neck.  This diagnostic code employs the "eight-characteristics of disfigurement" rating method set forth at Diagnostic Code 7800 Note (1). 

According to Diagnostic Code 7800 Note (1), the eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter-inch (0.6-cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square-inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square-inches (39-sq. cm.); (7) underlying soft tissue missing in an area exceeding six square-inches (39-sq. cm.); and, (8) skin indurated and inflexible in an area exceeding six square-inches (39-sq. cm.).  Id.

Under Diagnostic Code 7800, where only one characteristic of disfigurement is shown, a 10 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, a 30 percent rating is warranted.  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted.
	
In a July 2009 statement, the Veteran reported that his head scar was tender when touched.  

The November 2009 scar examination report revealed that there was no head, face, neck gross distortion or asymmetry.  The scar wound was unremarkable on scalp.

The April 2010 VA examiner found no skin breakdown over scar and no pain.  He has pain and tenderness over scar.  Upon examination, the scar was painful, no skin breakdown was shown.  The scar was superficial.  There was inflammation, no edema and no keloid formation.  There was no underlying soft tissue loss and skin was not indurated or inflexible.  Skin was not adherent to underlying tissue and there were no disabling effects.  

During the June 2016 VA examination, the Veteran's scar on the right front scalp was evaluated.  It is a painful scar that is described as tender.  There is no frequent loss of covering of skin over the scar.  The scar is not unstable.  It is not due to burns.  The scar is located on the right front scalp and it is 3.5 centimeters by 0.2 centimeters.  The scar does not result in limitation of function or impact his ability to work.  

The June 2016 examination report notes that photographs were taken of scars on the head, face or neck.  The Board acknowledges that the photographs are missing from the claims file.  Despite this, the two examination reports have provided a detailed description of the scar.  The Board finds that the evidence is sufficient to evaluate the Veteran's scar without the need for a photograph.  

Having reviewed the evidence pertaining to this claim, the Board concludes that a 10 percent evaluation for the scar is warranted for the entire appeal period.  First, the Board notes that the Veteran reported in his 2009 claim that the scar was tender to the touch.  The 2010 examination notes no pain and painful scar.  The Board will resolve in favor of the Veteran and find that the scar is painful.  Furthermore, a 2009 statement and a June 2016 examination report also note that the scar was painful.  There is insufficient symptomology to warrant a separate or higher rating.  The examinations have noted that there was no skin breakdown, pain and tenderness over scar.  There is no characteristic of deformity that might support a compensable evaluation under DC 7800.  Further, there is no indication of any functional limitation associated with this injury.  Resolving all doubt in the Veteran's favor, the Board concludes that the criteria for a 10 percent evaluation for a painful scar under DC 7804 are met.  A higher evaluation is not warranted.  There is no characteristic of disfigurement.  The scar is not deep or nonlinear or 144 scar inches or greater.  Therefore a 10 percent evaluation, but not higher, is warranted for the entire appeal period for the right frontal scalp scar.

C. Entitlement to a higher initial evaluation for PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board for the first time in May 2014 and it has been pending since that time, and therefore the claim is governed by DSM-V.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran is receiving SSA benefits for a back and affective/mood disorder.

In a September 2009 VA treatment record, the Veteran reported that he has more difficulty tolerating crowds in the stadium where he was working.  He reported almost having a physical fight with his son who is the operation manager.  Symptoms included isolation, depressed mood, sleep impairment, nightmares, intrusive thoughts, irritability, cannabis and alcohol use to modulate distress, and paranoia that has been increasing over years (not delusional intensity).  He cannot tolerate crowds and traffic.  He forgets names and cannot maintain stream of conversation at times.  He has The Veteran was in touch electronically only with two adults and his sister.  He had no close friends and spent his time engaged in largely solitary activities.  He had impaired impulse control and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner opined that he had moderately severe anxiety and depressed affect and moderately severe depressed mood.  

In October 2009, the Veteran reported that his medication is not working at all with his sleep.

The November 2009 VA examination report indicated the Veteran reported significant trouble maintaining employment due to arguments with customers and coworkers resulting in job duty change and threat to employment status.  His symptoms include difficulty falling and staying asleep, irritability or outbursts of anger and exaggerated startle response.  His symptoms cause clinical significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran was employed fulltime at the time of the examination.  He lost a few days in the past year due to pain and depression.  He has been assigned different duties at work and has poor social interaction.  The examiner diagnosed the Veteran with PTSD and marijuana misuse.  A GAF score of 49 was assigned.  As to what extent his history of alcohol and marijuana use and social stressor contributed to his psychiatric distress/complaints, he could not reliably say without resorting to speculation.  The examiner could not say without resorting to speculation if the alcohol and drug abuse was an attempt to self-medicate emotional distress.  The examiner noted that over the past year, the Veteran has moderately severe impairment of quality of life.  Employment had previously been maintained with difficulty and there have been other effects on leisure and marital relations.    

A December 2009 VA treatment record noted a GAF score of 60.

In January 2010, a VA treatment record reveals that the Veteran was in constant fear of his safety and had an extensive security system.  He had weapons throughout his house and his vehicle.  The windows in the bedroom had bullet proof glass and the door to the bedroom had dead bolts.  He reported better sleep but continued mood swings and tearfulness.  He reported a flashback that caused him to have to leave work.  

In December 2010, the Veteran was afforded a VA examination for PTSD.  The Veteran reported that his marriage was fair but his relationship with two adult sons was rocky.  He had no close friends or neighbors but is in contact with a couple of school friends.  He owns his own peanut company for 24 years and had six to eight employees.   He reported losing a couple of weeks in the past year due to PTSD symptoms.  He had three to four drinks a day and smoked pot three times a month.  Upon examination, his affect was constricted and his mood was anxious dysphoric.  His symptoms included nightmares two to three times a week but medications have helped to some extent.  He reported that he was drinking in the past to induce sleep.  He had difficulty falling and staying asleep, irritability or outburst of anger, difficulty with concentration, hypervigilance, and exaggerated startle response.  The examiner opined that he had severe chronic symptoms.  He reported getting angry quickly.  He has lost national customers due to his symptoms.  He is impatient, irritable.  He has nightmares, occasional flashbacks still, intrusive thoughts and self-medicated himself in the past with alcohol.  The examiner diagnosed him with chronic PTSD and assigned a GAF score of 55.  The examiner did not find that the Veteran had total occupational and social impairment due to PTSD, but the examiner did find that this PTSD signs and symptoms resulted in deficiencies in, family relations, work, and mood.  He is estranged from sons and argues with his spouse.  At work, he has fired some people who probably should not have been fired.  He is irritable and has verbal outbursts.  He feels hopelessness at times.  

In July 2011, the Veteran was afforded a VA examination.  He was president of a family-owned peanut company but now his wife and son ran the business, and he works part-time.  He reported that he usually has fights with his wife, son and employees and typically goes home early frustrated, exhausted and with severe headaches.  He has lost several customers and valued employees due to his increasing anger outbursts.  A GAF score of 50 was assigned.  The examiner found that he had occupational and social impairment with reduced reliability and productivity.  The Veteran is in regular conflict with his son who has been running his business.  He has several individuals with whom he has developed trusting work and personal relationship in the past years, but no longer socializes.  The Veteran is worried that his business will go bankrupt or cease operation within the next two years.  The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, impaired impulse control and intermittent inability to perform activities of daily living.

An August 2013 psychiatric treatment record notes that the Veteran had a long history of anger problems escalating to physical violence.  His anger caused him to have three failed marriages.  It has also created a strained relationship with his son and has cost him several jobs.  He recently lost his job at a snack company due to hearing problems, possible cognitive difficulties and anger outburst.  Most recently, he had a physical altercation with his son.  There was likely domestic violence in his second marriage.  The Veteran had numerous fights since serving in Vietnam.  The headaches worsen his mood three to four times per month.  His mood and affect appear depressed.  He denied suicidal or homicidal ideation.  He denied abuse of alcohol or other substances at present.  The psychiatrist noted that the Veteran had chronic PTSD, past abuse of alcohol, rule out questionable mild dementia verses cognitive disorder related to TBI.  The Veteran's problems have worsened to the point of interfering with his interpersonal, familial, marital and occupational functioning.

The Veteran's physician submitted an opinion in June 2014 stating that the Veteran was unable to maintain gainful employment.  She noted that his anger issues may have resulted in outburst toward his coworkers.  She also noted that he has anger issues that have escalated into physical violence and that he had nightmares that resulted in lack of sleep.  

Another June 2014 opinion by the Veteran's private physician opined that several physical conditions would inhibit him from working including the shrapnel in the right buttock and hearing loss.

The Veteran's spouse submitted a statement in July 2015.  She reported that he would fight at the drop of a hat.  He carries a gun.  She reported difficulty living with him due to his temper, drinking, anti-social attitude.  In the past, she had to leave the house with her children temporarily believing he was dangerous.

In November 2016, the Veteran was afforded a private psychiatric examination.  The Veteran reported memory lapses, and poor concentration.  He reported drinking alcohol several times a week.  He reported depressed mood, diminished energy level, sleep disturbance, difficulty concentrating, withdrawal, irritability and distortions/delusions, and intrusive memories.  The examiner diagnosed the Veteran with PTSD, adjustment disorder with mixed anxiety and depressed mood that was combat related.  

During the June 2016 VA examination, the Veteran reported insomnia, recurrent combat nightmares, intrusive memories with mood dysphoria and guilt, exaggerated startle, hypervigilance, hyperarousal, irritability, decreased concentration and attention, social anxiety with isolating and avoidant behaviors, and emotional detachment.  The Veteran reported worsening in symptoms since his last VA examination in July 2011.  The Veteran sleeps restlessly and lightly approximately 3-4 hours nightly with sleep disrupted by night-time hypervigilance and medical problems.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that it was not possible to differentiate which portion of occupational and social impairment indicated above is caused by the TBI.  The examiner explained that the Veteran's chronic anxiety, depression, and migraine headache symptoms have been continuous, progressive, biologically and behaviorally interactive and concurrent.  The Veteran lived with his third wife of 31 years.  The Veteran keeps in touch electronically with his two adult sons and his sister.  He had no close friends and spends most almost all of his time engaged in largely solitary activities in his home.  The examiner found that the Veteran had depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or worklike setting, suicidal ideation, impaired impulse control, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  He had a moderately severe anxiety and depressed affect and moderately severe depressed mood.  His cognitive and intellectual functioning were grossly normal with good insight and judgment.

Having carefully reviewed the evidence of record, the Board concludes that a higher evaluation than 70 percent is not warranted at any time during the appeal period.  The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). 

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

For the period on appeal, the Veteran's reported symptoms included difficulty falling and staying asleep, irritability or outburst of anger with periods of violence, difficulty with concentration, hypervigilance, exaggerated startle response, and fearing for his safety.  The Veteran has been assigned GAF scores of 49, 60, 50 and 50 during the appeal period.  GAF scores of 49 and 50 denote serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 denotes moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   In this case, these GAF scores likely reflect major impairment in several areas such a work and family relations.  The Board has determined that an evaluation higher than 70 percent is not warranted.  

While the Board accepts that the Veteran's psychiatric symptoms affect his functioning, the lay and medical evidence of record does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss of names of close relatives, own occupation, or own name.  

The Veteran reported that he had trusting work and personal relationships.  The July 2011 examiner opined that the Veteran had difficulty in establishing and maintaining effective work and social relationshps; however, the December 2010 examiner did not find that that the Veteran had total occupational and social impairment.  In December 2010, the Veteran reported that his marriage was fair.  He was in contact with a couple of school friends.  His ability to maintain a few relationships, including with his spouse, suggests that he does not have total social impairment.  

The Board acknowledges that the Veteran reported that he had lost his job at the peanut company in February 2013.  Prior to that time, he had owned a snack company.  His wife and son ran the business.  The evidence suggests that he lost his job due for multiple disabilities and not only due to PTSD.  A June 2014 physician noted that he was unemployable and noted anger outbursts.  Another physician opined that the Veteran was unemployable and noted that there were several physical conditions that would inhibit him from working including shrapnel in right buttocks and hearing loss.  An August 2013 treatment record noted that the Veteran reported that he lost his job due to hearing problems, possible cognitive difficulties and anger outbursts.  Therefore, the Veteran is unemployable but not solely due to his PTSD symptomatology.  Although the Veteran has moderately severe anxiety and depressed affect and moderately severe depressed mood, these symptoms are contemplated by a 70 percent evaluation which notes near-continuous panic or depression affecting the ability to function independently.

The Board also acknowledges that the Veteran has a history of physical altercations.  An August 2013 treatment record noted that he had recently had a physical altercation with his son.  A June 2014 letter from the Veteran's physician noted that his anger issues have escalated into physical violence.  The Veteran's spouse noted in July 2015 that the Veteran would fight at the drop of a hat, carried a gun and had an anti-social attitude.  Although the Veteran has had difficulty with anger outburst that has increased to physical violence throughout the entire appeal period, this symptom of anger outbursts are already contemplated by a 70 percent evaluation which considers impaired impulse control with unprovoked irritability with periods of violence.  The Veteran's anger and periods of violence does not reflect this is danger of hurting others is persistent.  

Other symptoms noted under the 100 percent evaluation are absent from the Veteran's treatment for his PTSD.  The Veteran does not have gross impairment in thought process or communication.  He does not have persistent delusion or hallucinations, grossly inappropriate behavior besides the physical violence noted above, a persistent danger to hurting self or other, or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  

The Board acknowledges that the August 2013 treatment record and January 2016 examination notes a worsening of his PTSD symptoms.  Despite this, the Veteran's overall disability picture reflects deficiencies in most areas, but not total occupational and social impairment due to such symptoms as contemplated by the maximum rating criteria.  As such, the Board concludes that an evaluation higher than 70 percent for the Veteran's PTSD is not warranted at any time during the appeal period.  38 U.S.C.A. § 5107 (b) (West 2014).




ORDER

Entitlement to service connection for an alcohol abuse disorder, as secondary to PTSD, is denied.

For the appeal period, entitlement to an evaluation in excess of 20 percent for SFW of the right buttock is denied.

Entitlement to a 10 percent evaluation, but not higher, for a painful scar of the right buttock is granted, subject to the controlling regulations applicable to the payment of monetary awards. 

Entitlement to a 10 percent evaluation, but not higher, for residuals of a right frontal scalp SFW is granted, subject to the controlling regulations applicable to the payment of monetary awards. 

For the appeal period, entitlement to a higher evaluation than 70 percent for PTSD is denied.


REMAND

The Veteran claims that his headaches are due to TBI injury which occurred during service.  The Veteran was afforded a neuropsychological examination in November 2013 to determine whether the Veteran's symptoms of irritability, PTSD and depression were related to his traumatic brain injury (TBI).  The examiner found that they were not, but he did not address whether the Veteran's headaches were related to TBI.  Although the Veteran was afforded a TBI VA examination in July 2011, the Veteran has since received an MRI in April 2015.  After reviewing MRI results, the examiner suspected migraine headaches, but did not provide an opinion as to whether migraine headaches were due to TBI or otherwise related to service.  For these reasons, the Board finds that an opinion should be obtained to determine whether residuals of TBI, including headaches were related to his military service.

In December 2010, the Veteran was afforded a VA examination for erectile dysfunction.  The examiner provided an opinion as to whether his ED was caused by his service-connected disabilities or medication for his service-connected disabilities.  The examiner did not provide an opinion as to whether the Veteran's service-connected disabilities, including PTSD and medication for PTSD, aggravated (permanently worsened) his erectile dysfunction.  Therefore an opinion is needed that addresses aggravation.  

In June 2015 the Veteran submitted a notice of disagreement with the March 2015 rating decision regarding the evaluation for bilateral hearing loss.  No statement of the case has been issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a suitably qualified physician regarding the Veteran's TBI and headaches.  The physician should be requested to review the file.  Upon completion of that review, the examiner should provide the following opinions:

a.  Is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present TBI and/or headache disorder are related to his military service, to include several reported head injuries.

b.  If the response to the above question is negative, is it at least as likely as not that the Veteran's headaches are otherwise related to his military service or his service-connected disabilities.  

c.  If the above responses are negative, is it at least as likely as not that the Veteran's TBI and/or headache disorder is aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected disabilities. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.    

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Obtain an opinion from a suitably qualified physician regarding the Veteran's ED.  The physician should be requested to review the file including the December 2010 examination report.  Upon completion of that review, the examiner should provide the following opinions:

a.  Is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present ED is related to his military service.

b.  If the response to the above question is negative, is it at least as likely as not that the Veteran's ED is aggravated (permanently worsened) beyond normal progression by the Veteran's service-connected disabilities. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.    

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Upon completion of the above development, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

5.  Issue a statement of the case as to the claim for entitlement to a higher evaluation for bilateral hearing loss.  This issue should be certified to the Board only if the Veteran or his attorney submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


